DETAILED ACTION
ALLOWABILITY NOTICE / REASONS FOR ALLOWANCE

Notice of Pre-AIA  or AIA  Status
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
2. This action is in reply to Applicant’s Amendment filed on February 25, 2021.

3.  Applicant has amended claim 1.  Applicant previously cancelled claim 2.  Claims 7-20 were previously withdrawn from consideration as a result of a restriction requirement. Claims 1 and 3–4 are pending and are allowed over the previously cited prior art of record. The previous rejection under 35 USC §101 and Section 33(a) of the America Invents Act as being directed to or encompassing a human is withdrawn. 
Regarding the prior 35 USC §101 and Section 33(a) of the America Invents Act rejection, in view of the pending amended claims, the prior 101 rejection is withdrawn and the pending claims are allowed because the Applicant in Applicant’s Amendment filed on February 25, 2021, amended claim 1 (“the plurality of computing devices are loaded with an application for enabling the plurality of users to register with the application server”) so that humans (called “users” in the present invention) no longer encompassed the claimed invention. 


In addition, Claims 1 and 3–4 have overcome the previously cited 35 USC §101 relating to subject matter eligibility since the instant claims recite additional features and/or elements that integrate the abstract idea that is recited by the claims into a practical application of the abstract idea as well as that the claims, as a whole, include something significantly more than the abstract idea itself. 
Specifically, the claims fall in to the group of abstract ideas described as certain methods of organizing human activities as the claims recite commercial or legal interactions. The general details include receiving transmitting audio signals from multiple devices in order to complete a transaction in a secure manner. 
Claim 1 recites the additional limitations, an audio signal emitter configured for emitting audio signals in anti-duplication frequencies through an application or algorithm, wherein the audio signal emitted includes transaction details, and the information about payload data, and wherein the anti-duplication frequencies are either of audible frequencies and inaudible frequencies, and wherein the anti-duplication frequencies are frequencies other than the frequencies used for transmitting transaction details, and wherein the audio signals are emitted for establishing secure channel and enable financial transactions,” “an audio signal receiver communicatively coupled with the audio signal emitter and configured for receiving the audio signals from other participating computing devices through an application or algorithm, and wherein the audio signals are anti-duplication signals. . ..” and a “a frequency selector communicatively coupled with the proximity detector, and configured for selecting a set of frequencies based on the proximity detected by the proximity detector through an 
These limitations provide an improvement over prior systems in that it increases security of a transaction through the use of anti-duplication audio signals in anti-duplication frequencies between two devices to establish a secure channel for executing a secure transmission and for preventing misuse of audio files and accurately decoding the audio file in a noisy environment. The claim is eligible because the claim as a whole integrates an abstract idea into a practical application and the claim, as a whole, amounts to significantly more than the abstract idea itself. 
For these reasons, independent claim 1 is deemed to be allowable and claims 3 and 4 are allowed by dependency on allowed claim 1.  

Allowable Subject Matter
4.  The following is an Examiner’s statement of reasons for allowance over the prior art: 
     The prior art of record does not appear to disclose, at a minimum, the following combination of certain features of independent claim 1: 
“an application server;
a plurality of computing devices for registering with the application server through an application or algorithm; and wherein the plurality of computing devices are loaded with an application for enabling the plurality of users to register with the
application server; and

wherein the plurality of computing devices hosting the application
comprises;
an audio signal emitter configured for emitting audio signals in anti-duplication frequencies through an application or algorithm, wherein the audio signal emitted includes transaction details, and the information about payload data, and wherein the anti-duplication frequencies are either of audible frequencies and inaudible frequencies, and wherein the anti-duplication frequencies are frequencies other than the frequencies
used for transmitting transaction details, and wherein the audio signals are emitted for establishing secure channel and enable financial transactions;
an audio signal receiver communicatively coupled with the audio signal emitter and configured for receiving the audio signals from other participating computing devices through an application or algorithm, and wherein the audio signals are anti-duplication signals, and wherein the anti-duplication signals are audio-signals emitted in anti-duplication frequencies, wherein the audio signal received includes the transaction details, and the information about payload data, a device type and hardware quality, and wherein the anti-duplication frequencies are either of audible frequencies and inaudible frequencies, and wherein the audio signals are received for establishing a secure channel and enable financial transactions;

a frequency selector communicatively coupled with the proximity detector, and configured for selecting a set of frequencies based on the proximity detected by the proximity detector through an application or algorithm, and wherein one set of frequency is selected from a 32 set of frequencies provided by the application, and wherein the frequencies are selected based on a use case scenario and machine learning algorithm; and wherein the participating computing devices comprises a first participating computing device and a second participating computing device, and wherein the first participating computing device is configured to transfer details of an amount to be transferred in a form of audio signals, and wherein the details of the amount to be transferred is encoded in a form of audio signals, and wherein the second participating computing device is configured to receive the encoded audio signals, decode the audio signals, and validate a financial transaction, and wherein the financial transaction is enabled by transmitting the payload data in the secure channel and the payload data is transmitted using the audio signal, and wherein the audio signals includes a customer indicator (CI) data, a customer mode indicator (CMI) data, and an optional key data, and wherein the customer indicator (CI) data indicates that second participating device is a valid receiver, and wherein the customer mode indicator (CMI) data indicates the transaction details, and wherein the optional key data is a dynamic data configured in the form of a public key that is valid either for a single transaction or for multiple 

5. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to AMIT PATEL whose telephone number is (313) 446-4902.  The Examiner can normally be reached Mon - Fri 8 AM - 4 PM EST.  If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Namrata Boveja, can be reached at (571) 272-8105.  The Examiner’s fax phone number is (571) 273-6087.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Examiner interviews are available via telephone, or via video conference using a USPTO supplied web-based collaboration tool.  To schedule an interview applicant may call the Examiner or use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 

/Amit Patel/
Examiner
Art Unit 3696

/JOSEPH W. KING/Primary Examiner, Art Unit 3696